SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-KSB ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June30, 2007 Commission File Number 000-51123 ROYAL FINANCIAL, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-1636029 (IRS Employer Identification No.) 9226 S. Commercial Avenue Chicago, Illinois 60617 (Address of principal executive offices) (773)768-4800 (Issuer’s telephone number) Securities registered pursuant to Section12(b) of the Act:None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.01 Par Value Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesýNo ¨ Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is contained herein, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB or any amendment to this Form 10-KSB.ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨Noý The registrant’s revenues for its most recent fiscal year were $7,936,576. As of September27, 2007, the aggregate market value of the voting common equity held by non-affiliates of the registrant was approximately $33,680,046 (based on the last sale price of the common stock on the OTC Bulletin Board of $14.25 per share). The number of shares of Common Stock of the registrant outstanding as of September 27, 2007 was 2,575,502. Documents Incorporated by Reference:Portions of the registrant’s definitive proxy statement for its 2007 Annual Meeting of Stockholders to be filed with the Securities and Exchange Commission pursuant to SEC Regulation 14A are incorporated by reference into PartIII, Items 9-12 and Item 14. Transitional Small Business Disclosure Format (check one):Yes ¨Noý Table of Contents ROYAL FINANCIAL, INC. Form 10-KSB for Fiscal Year Ended June30, 2007 TABLE OF CONTENTS Page PART I 1 Item 1. Description of Business 1 Item 2. Description of Property 22 Item 3. Legal Proceedings 22 Item 4. Submission of Matters to a Vote of Security Holders 22 PARTII 23 Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Management’s Discussion and Analysis or Plan of Operation 24 Item 7. Financial Statements 36 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Item 8A. Controls and Procedures 36 Item 8B. Other Information 36 PARTIII 36 Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section16(a) of the Exchange Act 36 Item 10. Executive Compensation 37 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Item 12. Certain Relationships and Related Transactions, and Director Independence 37 Item 13. Exhibits 37 Item 14. Principal Accountant Fees and Services 38 Index to Financial Statements F-1 Signatures S-1 ExhibitIndex 1 i Table of Contents PART I ITEM 1.DESCRIPTION OF BUSINESS General Royal Financial, Inc. (the “Company”) was incorporated under the laws of Delaware on September15, 2004 for the purpose of serving as the holding company of Royal Savings Bank (the “Bank”) as part of the Bank’s conversion from a mutual to stock form of organization, which was completed on January20, 2005.The Bank was founded in 1887 as Royal Savings and Loan Association, and is a community and customer-oriented stock savings bank organized under the laws of the State of Illinois.The Bank is engaged in the business of retail banking, with operations conducted through its main office located in Chicago, Illinois and four branch offices located in Chicago, Frankfort and Lansing, Illinois and Schererville, Indiana. The Bank’s business has historically consisted of attracting deposits from the general public and using those funds to originate one- to four-family residential loans, consumer loans and other loans.Starting in 2003 with the addition of new management with commercial banking experience, the Bank began to offer commercial loan products, such as commercial real estate loans, multi-family real estate loans, and to a lesser extent, commercial loans and other services, in an effort to transition the Bank into a more diversified financial institution from a traditional savings bank. Recent Developments As previously reported, on June 18, 2007, the Company’s Chief Executive Officer and President, Donald A. Moll, was suspended from acting in his capacity as CEO and President of the Company and the Bank, during the pendency of an internal investigation being conducted by the Audit Committee of the Board. The investigation was based on information provided to the Audit Committee by certain members of the Company’s senior management regarding alleged irregularities with respect to the Company’s internal controls and alleged misconduct by Mr. Moll. Under the direction of the Audit Committee of the Board of Directors, the Company conducted an investigation of the allegations, which included engaging a team of outside specialists and advisers to assist in the investigation. The report of the investigation does not implicate Mr. Moll in fraudulent activities relating to the specific allegations of alleged irregularities with respect to the Company’s internal controls and Bank policies.However, the investigation has uncovered evidence of irregularities in connection with the Company’s stock conversion and initial public offering in 2005, including the alleged unauthorized receipt by certain investors of shares of stock in the offering. The Company continues to work with special counsel and federal and state regulators in this regard, and cannot currently predict when this aspect of the investigation will conclude. On September 26, 2007, Mr. Moll agreed to resign from all positions he currently holds with the Company and each of its subsidiaries, including as a director of the Company and the Bank, as part of a Separation Agreement and Release (the “Agreement”) with the Company and the Bank. Pursuant to the terms of the Agreement and applicable law, Mr. Moll has seven days from the date of the Agreement to revoke his acceptance of the Agreement. The Agreement provides for the payment to Mr. Moll of $48,077 to settle all of the Company’s remaining obligations under his employment agreement.Mr. Moll has also agreed to forfeit all unvested options and shares of restricted stock previously awarded to him under the Company’s equity compensation plans. A copy of the Agreement is filed as an exhibit to this report. Upon the effective date of Mr. Moll’s resignation, Mr. Leonard Szwajkowski, currently Senior Vice President, Interim Chief Executive Officer and Chief Financial Officer of the Company, will become Chief Executive Officer and President of the Company and the Bank. Due to the expenses incurred in connection with the investigation, which consist primarily of professional fees and expenses, the Company expects its non-interest expense to be negatively impacted by approximately $325,000 in the first quarter of fiscal 2008. The Company does not believe that the investigation or the findings thereof will otherwise have a material effect on the Company’s financial condition or results of operations. Business Strategy The Company’s business strategy is to operate as a well-capitalized and profitable community savings bank dedicated to providing quality customer service.As mentioned above, historically the Bank’s business strategy had been to emphasize one- to four-family residential mortgage lending, and it continues to focus on this type of lending.In 2003, we broadened the range of our products and services by expanding our loan portfolio to include commercial real estate lending, multi-family real estate lending, and to a lesser extent commercial lending. We intend over time to continue to introduce additional products and services that we believe will benefit our customers as well as increase our net income. Highlights of our business strategy are as follows: · Remaining a Community-Oriented Institution.We were established in Chicago, Illinois in 1887 and have been operating continuously since that time.We have been, and continue to be, committed to meeting the financial needs of the communities in which we operate, and we are dedicated to providing quality personal service to our customers. · Diversification of Loan Portfolio.Beginning in 2003, we began to shift our efforts to diversify our loan portfolio to loans other than one- to four-family residential loans and began to make (or purchase participations in) commercial real estate loans, multi-family loans and commercial loans.At June30, 2007, our $83.5million loan portfolio consisted primarily of $36.8million of one- to four-family residential loans, $32.9million of commercial real estate loans, $9.2million of commercial loans and $4.8 million of multi-family loans. · Offering New Commercial Products and Services.We continue to develop new products for our customers, such as internet banking and business checking accounts.We expect that Table of Contents these new products will increase our deposit base and our fee income.Since 2003, we have experienced significant growth in commercial real estate and commercial lending, and continue to emphasize a shift from a predominately one- to four-family residential mortgage loan portfolio to a predominately commercial real estate loan portfolio through our loan officer call program and by developing new and further strengthening existing relationships.The loan officer call program identifies certain individuals and companies as potential customers and assigns them to loan officers of the Bank, who contact the potential customer regarding loan opportunities.Such officers are also responsible for monitoring any relationship once they become a customer on an ongoing basis. · Increased Lending Capacity.The additional capital raised in our initial public offering in 2005 increased our lending capacity and has enabled us to originate more loans and loans with larger balances.This permits us to serve borrowers with larger lending needs and to originate larger loans than we have in the past. · Maintaining High Levels of Earning Assets.Our average earning assets were approximately 87.50% of average assets at June30, 2007. · Growth in Hispanic Market.We intend to continue to solidify our niche as one of the last community banks in the neighborhoods we serve.Special business development efforts continue to be concentrated in heavily populated Hispanic communities that surround certain branch locations, including, but not limited to, southeast Chicago communities such as South Chicago and the East Side, and in strategic south suburban and northwest Indiana neighborhoods.Our primary objective is to concentrate efforts in attracting commercial and commercial real estate loans from underserved small businesses.The Bank became an approved lender with the Small Business Administration, and may become an approved lender with other government and municipality insured lending programs in the future, as a means of mitigating certain inherent risks associated with lending to these underserved small businesses.Additionally, we continue to capitalize on retail banking opportunities with a strong emphasis on mortgage lending. Market Area and Competition The Bank is a community-oriented savings bank.The Bank’s primary deposit gathering efforts and lending activities are concentrated primarily in the communities surrounding its offices, which include southeastern Cook County, Illinois, Will County, Illinois, and Northwest Indiana. The Bank’s market area is both an urban and suburban area with the manufacturing industry as the major industrial group, followed by the services sector, and then the wholesale/retail sector.The Bank’s Chicago offices are located in diverse communities, which have a high percentage of customers of various ethnic backgrounds, particularly Hispanic.Management of the Bank believes that its urban communities are stable, residential neighborhoods of predominantly one-to-four-family residences and low to middle income families.The Bank’s Lansing and Frankfort offices are located in south suburban Chicago, which consists predominantly of middle income families.The Schererville office, located in a suburban area of northwest Indiana, also consists primarily of middle to upper-middle income families. The Bank faces significant competition in its market areas, both in attracting deposits and in making loans.Its most direct competition for deposits has come historically from commercial banks, credit unions and other savings institutions located in its primary market area, including many large financial institutions which have greater financial and marketing resources available to them.In addition, the Bank faces significant competition for investors’ funds from short-term money market securities, 2 Table of Contents mutual funds and other corporate and government securities.The Bank does not rely upon any individual group or entity for a material portion of its deposits.The ability of the Bank to attract and retain deposits depends on its ability to generally provide a rate of return, liquidity and risk comparable to that offered by competing investment opportunities. Competition for loans comes principally from financial institutions and mortgage companies in our primary market area.The Bank competes for loan originations primarily through the interest rates and loan fees it charges, and the efficiency and quality of services it provides borrowers.Factors that affect competition include general and local economic conditions, current interest rate levels and volatility in the mortgage markets.Competition has increased as a result of the continuing reduction of restrictions on the interstate operations of financial institutions and the slowing of refinancing activity. Lending Activities General.At June30, 2007, our net loan portfolio totaled $83.5million, representing approximately 63.0% of total assets at that date.Historically, one of the principal lending activities of the Bank was the origination of one- to four-family residential loans.Since 2003, the Bank has begun to diversify its loan portfolio to include commercial real estate and commercial lending.Our overall lending philosophy is to: · originate commercial real estate loans in our market area, · originate one- to four-family residential loans, · to a lesser extent, originate multi-family and nonresidential mortgage loans, commercial loans, construction loans and consumer loans in our market area. At June30, 2007, one- to four-family residential loans amounted to $36.8million, or 43.7% of the total loan portfolio.At June30, 2007, commercial real estate loans and multi-family loans amounted to $32.9million and $4.8 million, or 39.1% and 5.7% of the total loan portfolio, respectively.At June30, 2007, commercial loans amounted to $9.2 million, or 11.0% of the total loan portfolio, before net items. The types of loans that the Bank may originate or purchase are subject to federal and state laws and regulations.Interest rates charged on loans are affected principally by the demand for such loans and the supply of money available for lending purposes and the rates offered by the Bank’s competitors.These factors are, in turn, affected by general and economic conditions, the monetary policy of the federal government, including the Board of Governors of the Federal Reserve System, or the Federal Reserve Board, legislative and tax policies and governmental budgetary matters.A savings institution generally may not make loans to any one borrower in an amount that exceeds 25% of its unimpaired capital and surplus.At June30, 2007, the Bank’s regulatory limit on loans to one borrower was $6.0 million and its five largest loans or groups of loans to one borrower, including related entities, aggregated $5.5 million, $3.1 million, $2.9million, $2.2 million and $2.2 million.Each of the Bank’s five largest loans or groups of loans was performing in accordance with its terms at June30, 2007. 3 Table of Contents Loan Portfolio Composition.The following table sets forth the composition of the loan portfolio by type of loan at the dates indicated. June30, 2007 2006 2005 Amount Percentage Amount Percentage Amount Percentage (Dollars in thousands) Real estate loans: One- to four-family loans $ 36,757 43.67 % $ 31,646 40.73 % $ 21,913 41.65 % Commercial real estate loans 32,880 39.06 30,025 38.65 24,372 46.33 Multi-family loans 4,768 5.67 5,287 6.81 778 1.48 Total real estate loans 74,405 88.40 66,958 86.19 47,063 89.46 Commercial loans 9,237 10.97 10,174 13.10 5,267 10.01 Consumer loans: Home Equity loans 343 0.41 363 0.47 117 0.22 Share loans 187 0.22 192 0.24 164 0.31 Total consumer loans 530 0.63 555 0.71 281 0.53 Total Loans $ 84,172 100.00 % $ 77,687 100.00 % $ 52,611 100.00 % Less: Deferred loan fees and costs, net 6 (39 ) (1 ) Allowance for loan losses 667 400 286 Loans receivable, net $ 83,499 $ 77,326 $ 52,326 Origination of Loans.The Company’s lending activities are subject to the written underwriting standards and loan origination procedures established by the Board of Directors and management.Loan originations are obtained through a variety of sources, including referrals from real estate brokers, builders, existing customers and loan officers of the Bank.Written loan applications are taken by loan officers.The loan officers also supervise the procurement of credit reports, appraisals and other documentation involved with originating a loan.Property valuations are performed by independent outside appraisers approved by the Board of Directors of the Bank. Under the Bank’s real estate lending policy, a title opinion or a title insurance policy must be obtained for each real estate loan.The Bank also requires fire and extended coverage casualty insurance in order to protect the properties securing its real estate loans.Borrowers must also obtain flood insurance policies when the property is in a flood hazard area as designated by the Department of Housing and Urban Development.The Bank frequently requires borrowers to advance funds to an escrow account for the payment of real estate taxes or hazard insurance premiums.The Bank’s loan approval process is intended to assess the borrower’s ability to repay the loan, the viability of the loan and the adequacy of the value of the property that will secure the loan.The Bank’s loan policy authorizes senior vice presidents to approve aggregate extensions of credit up to $250,000 and the President/Chief Executive Officer to approve aggregate extensions of credit up to $500,000.The Loan Committee is authorized to approve aggregate extensions of credit up to $1million.Any aggregate extension of credit over $1million requires approval of the entire Board of Directors. Maturity of Loan Portfolio.The following table presents certain information at June30, 2007 regarding the dollar amount of loans maturing in the portfolio based on their contractual terms to maturity or scheduled amortization, but does not include potential prepayments.Scheduled contractual maturities of loans do not necessarily reflect the actual expected term of the loan portfolio.The average life of mortgage loans is substantially less than their average contractual terms because of prepayments.The average life of mortgage loans tends to increase when current mortgage loan rates are higher than rates on existing mortgage loans and, conversely, decrease when rates on current mortgage loans are lower than existing mortgage loan rates (due to prepayments as a result of the refinancing of adjustable-rate and 4 Table of Contents fixed-rate loans at lower rates).Loan balances do not include undisbursed loan proceeds, net deferred loan origination costs or the allowance for loan losses. At June30, 2007 One- to Four-Family Commercial Real Estate Multi-family Commercial Consumer Total Loans (In thousands) Amounts Due In: One year or less $ 3,297 $ 2,955 $ 1,377 $ 4,885 $ 28 $ 12,542 More than one year to five years 12,713 26,073 2,083 4,024 195 45,088 More than five years 20,747 3,852 1,308 328 307 26,542 Total amount due $ 36,757 $ 32,880 $ 4,768 $ 9,237 $ 530 $ 84,172 The following table sets forth the dollar amount of all loans, before net items, due after June30, 2008 that have fixed interest rates or that have floating or adjustable interest rates. Fixed-Rates Floating or Adjustable-Rates Total (In thousands) Real estate loans: One- to four-family loans $ 31,651 $ 1,809 $ 33,460 Commercial real estate loans 27,828 2,097 29,925 Multi-family loans 3,391 — 3,391 Commercial loans 4,099 253 4,352 Consumer loans: Home Equity loans 343 — 343 Share loans — 159 159 Total loans $ 67,312 $ 4,318 $ 71,630 One- to Four-Family Residential Real Estate Loans.One of the Bank’s primary lending activities is the origination of loans secured by one- to four-family residences.At June30, 2007, $36.8million, or 43.7%, of the total loan portfolio, before net items, consisted of one- to four-family residential loans. The loan-to-value ratio, maturity and other provisions of the loans made by the Bank generally have reflected the policy of making less than the maximum loan permissible under applicable regulations, in accordance with sound lending practices, market conditions and underwriting standards established by the Bank.The Bank’s present lending policies on one- to four-family residential mortgage loans generally limit the maximum loan-to-value ratio to 80% of the lesser of the appraised value or purchase price of the property.If the Bank originates a residential mortgage loan with a loan-to-value in excess of 80%, the Bank typically requires the borrower to obtain private mortgage insurance.Residential mortgage loans are amortized on a monthly basis with principal and interest due each month.The loans generally include “due-on-sale” clauses. The Bank offers residential mortgage loans with either fixed rates of interest or interest rates which adjust periodically during the term of the loan.Fixed rate loans generally have maturities ranging from 10 to 30 years and are fully amortizing with monthly loan payments sufficient to repay the total amount of the loan with interest by the end of the loan term.The Bank’s fixed rate loans generally are originated under terms, conditions and documentation that permit them to be sold to U.S. Government-sponsored agencies, such as the Federal Home Loan Mortgage Corporation, and other investors that purchase mortgages in the secondary market.At June30, 2007, $32.9million, or 84.9%, of the Bank’s one- to four-family residential mortgage loans were fixed rate loans. 5 Table of Contents Occasionally, the Bank sells a portion of the newly originated one- to four-family residential loans to third-party private investors, consistent with our interest rate risk policy.All loans are sold servicing released.The Bank collects origination fees in connection with these sales. The following table shows total loans originated, sold, purchased and repaid during the periods indicated. Year Ended June30, 2007 2006 2005 (In thousands) Loan Originations: Real estate loans: One- to four-family loans $ 12,696 $ 11,079 $ 5,912 Commercial real estate loans 14,538 10,485 15,739 Multi-family loans 1,571 953 — Commercial loans 13,320 2,211 5,842 Consumer loans: Home Equity loans 89 286 — Share loans 119 32 71 Total Loan Originations 42,333 25,046 27,564 Participations Purchased(1) 1,847 18,915 6,384 Sales and Loan Principal Reductions: Loans sold(2) — — (2,166 ) Loan principal reductions (37,718 ) (18,885 ) (14,099 ) Total loans sold and principal reductions $ (37,718 ) $ (18,885 ) $ (16,265 ) Increase (decrease) due to other items, net(3) (289 ) (76 ) (55 ) Net increase (decrease) in loan portfolio $ 6,173 $ 25,000 $ 17,628 (1) Participations purchased consist of commercial real estate loans. (2) Loans sold consist of one- to four-family real estate loans. (3) Other items consist of loans in process, deferred fees, unearned interest and allowance for loan losses.Although federal laws and regulations permit savings institutions to originate and purchase loans secured by real estate located throughout the United States, the Bank concentrates its lending activity to its primary market areas in Cook County, Illinois and Northwest Indiana.The Bank may invest up to 15% of its total assets in secured and unsecured loans for commercial, corporate, business or agricultural purposes. The Bank offers, but historically has not originated, adjustable-rate one- to four-family residential mortgage loans due to lack of demand. At June30, 2007, home equity loans amounted to $343,000, or 0.4% of the total loan portfolio.These loans are secured by the underlying equity in the borrower’s residence.As a result, the Bank generally requires loan-to-value ratios of 90% or less after taking into consideration the first mortgage loan held by the Bank.If the Bank does not own or service the first mortgage, it will limit the total loan-to-value ratio to 80%.These loans typically have 10-year terms and may have either floating rates of interest tied to the Bank’s internal prime rate or fixed rates of interest. Multi-Family Residential Loans.The Bank also offers multi-family (over four units) residential loans.The multi-family residential mortgage loans are underwritten on substantially the same basis as its commercial real estate loans, with loan-to-value ratios of up to 80%.At June30, 2007, the Bank had $4.8 million in multi-family residential mortgage loans which amounted to 5.7% of the total portfolio. Commercial Real Estate Loans.The Bank’s commercial real estate loan portfolio primarily consists of loans secured by office buildings, warehouses, production facilities, retail stores and restaurants generally located within the Chicago MSA and Northwest Indiana.In addition, the Bank has purchased participation interests in commercial real estate loans from various financial institutions in the 6 Table of Contents Midwest and Florida.Some of the collateral securing such loans is outside the Chicago MSA, but is still in the Midwest.Commercial real estate loans amounted to $32.9million or 39.1% of the total loan portfolio at June30, 2007.Participation interest in commercial real estate loans purchased amounted to $7.1 million, or 21.7% of the commercial real estate portfolio at June30, 2007.Before purchasing such loans, the Bank utilizes the same underwriting standards and criteria as it would if it originated the loans. Commercial real estate loans typically have a loan-to-value ratio of 80% or less and generally have shorter maturities than one- to four-family residential mortgage loans.The maximum term of the commercial real estate loans is from 5 to 25 years based on up to a 25-year amortization schedule.Most have fixed rates, but some have floating rates tied to the Bank’s internal prime rate.Otherwise, the commercial real estate loans have terms that are substantially similar to its one- to four-family residential mortgage loans. Commercial real estate lending is generally considered to involve a higher degree of risk than one- to four-family residential lending.Such lending typically involves large loan balances concentrated in a single borrower or groups of related borrowers for rental or business properties.In addition, the payment experience on loans secured by income-producing properties is typically dependent on the success of the operation of the related project and thus is typically affected by adverse conditions in the real estate market and in the economy.The Bank generally attempts to mitigate the risks associated with its commercial real estate lending by, among other things, lending primarily in its market area and using lower loan-to-value ratios in the underwriting process. Commercial Loans.At June30, 2007, commercial loans amounted to $9.2million, or 11.0% of the loan portfolio.Commercial loans generally have a term of up to five years and may have either floating rates tied to the Bank’s internal prime rate or fixed rates of interest.Commercial loans are made to small to medium-size businesses within the Bank’s market area.A substantial portion of the Bank’s small business loans are secured by real estate, equipment and other corporate assets.The Bank also generally obtains personal guarantees from the principals of the borrower with respect to all commercial loans.In addition, the Bank may extend loans for commercial business purposes, which are secured by a mortgage on the proprietor’s home or the business property.Commercial loans generally are deemed to involve a greater degree of risk than one- to four-family residential mortgage loans. Consumer Loans.The Bank originates consumer loans in order to provide a full range of financial services to its customers and because such loans generally have shorter terms and higher interest rates than residential mortgage loans.At June30, 2007, $530,000, or 0.6% of the total loan portfolio, consisted of consumer loans.The consumer loans offered include home equity loans and loans secured by deposit accounts in the Bank, which are sometimes referred to as share loans.Loans secured by deposit accounts in the Bank amounted to $187,000, or 0.2% of the total loan portfolio at June30, 2007.Such deposit account loans are originated for up to 90% of the account balance, with a hold placed on the account restricting the withdrawal of the account balance.The interest rate on the loan is equal to the interest rate paid on the account plus 2%.These loans mature on or before the maturity date of the underlying savings account and have five year maximum terms. Loan Origination and Other Fees.In addition to interest earned on loans, the Bank receives loan origination fees or “points” for originating loans in most cases.Loan points are a percentage of the principal amount of the mortgage loan and are charged to the borrower in connection with the origination of the loan. Asset Quality General.The Bank mails delinquency notices to borrowers when a borrower fails to make a required payment within 15 days of the date due.Additional notices are sent out when a loan becomes 30 days or 60 days past due.If a loan becomes 90 days past due, the Bank mails a notice 7 Table of Contents indicating that the Bank will refer it to an attorney within 30 days to commence foreclosure.In most cases, deficiencies are cured promptly.While the Bank generally prefers to work with borrowers to resolve such problems, the Bank will institute foreclosure or other collection proceedings when necessary to minimize any potential loss. Loans are placed on non-accrual status when management believes the probability of collection of interest is insufficient to warrant further accrual.When a loan is placed on non-accrual status, previously accrued but unpaid interest is deducted from interest income.As a matter of policy, the Bank generally discontinues the accrual of interest income when the loan becomes 90 days past due as to principal or interest. Real estate and other assets acquired by the Company as a result of foreclosure or by deed-in-lieu of foreclosure are classified as real estate owned until sold.The Company did not have any real estate owned at June30, 2007. Delinquent Loans.At June30, 2007 there were ten loans totaling $2,354,000 which were 30 days or more past due. Nonperforming Assets.The following table presents information with respect to the nonperforming assets at the dates indicated. At June 30, 2007 2006 2005 (Dollars in thousands) Nonaccruing Loans: Real estate loans: One- to four-family loans $ — $ — $ — Commercial real estate loans — — — Multi-family loans — — — Commercial loans — — — Consumer loans: Home Equity loans — — — Share loans — — — Total nonaccruing loans — — — Impaired loans 709 — — Real estate owned(1) — — — Total nonperforming assets(2) 709 — — Troubled debt restructurings — — — Troubled debt restructurings and total nonperforming assets $ 709 $ — $ — Loans past due over 90 days still on accrual $ 226 $ — $ — Total nonperforming loans and troubled debt restructurings as a percentage of total loans 0.85 % 0.00 % 0.00 % Total nonperforming assets and troubled debt restructurings as a percentage of total assets 0.53 % 0.00 % 0.00 % (1) Real estate owned typically includes other repossessed assets and the balances are shown net of related loss allowances. (2) Nonperforming assets consist of nonperforming loans, impaired loans, other repossessed assets and real estate owned. As there were no non-accrual loans for the years ended June 30, 2007, 2006 and 2005, respectively, there was no effect on interest income. Classified Assets.Federal regulations and the Illinois Savings Bank Act require that each insured savings institution classify its assets on a regular basis.In addition, in connection with examinations of 8 Table of Contents insured institutions, federal examiners have authority to identify problem assets and, if appropriate, classify them.There are three classifications for problem assets:“substandard,” “doubtful” and “loss.”Substandard assets have one or more defined weaknesses and are characterized by the distinct possibility that the insured institution will sustain some loss if the deficiencies are not corrected.Doubtful assets have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable, and there is a higher possibility of loss.An asset classified loss is considered uncollectible and of such little value that continuance as an asset of the institution is not warranted.Another category designated “special mention” also must be established and maintained for assets that do not currently expose an insured institution to a sufficient degree of risk to warrant classification as substandard, doubtful or loss.Assets classified as substandard or doubtful require the institution to establish general allowances for loan losses.If all or a portion of an asset is classified loss, the insured institution must either establish specific allowances for loan losses in the amount of 100% of the portion of the asset classified loss, or charge-off such amount.General loss allowances established to cover inherent losses related to assets classified substandard or doubtful may be included in determining an institution’s regulatory capital, while specific valuation allowances for loan losses do not qualify as regulatory capital.Federal examiners may disagree with an insured institution’s classifications and amounts reserved. There were two loans totaling$709,000 which were considered impaired at June30, 2007. A specific reserve of $120,000 was assigned to one of the loans, which has a balance of $242,000.No reserve was required for the other loan. Allowance for Loan Losses.At June30, 2007, the allowance for loan losses was $667,000, or 0.80% of the total loan portfolio.The loan loss allowance is maintained by management at a level considered adequate to cover probable incurred losses inherent in the existing portfolio based on prior loan loss experience, known and probable risks in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, general economic conditions, and other factors and estimates that are subject to change over time. The Bank relies, among other things, on its experienced senior management in determining the appropriate allowance for loan losses on the commercial and commercial real estate loan portfolio, as the Bank does not have a seasoned portfolio of commercial and commercial real estate loans.Management reviews the composition of the commercial and commercial real estate loan portfolio on a quarterly basis.This includes reviewing delinquency trends, impaired loans, loan to value ratios and types of collateral.Management then compares this ratio to peer group data and the FDIC state profile for Illinois banks as a means of additional analysis.Based on these factors, we determined that the allocation of the allowance for loan losses for these types of loans was appropriate at June30, 2007. While management believes that it determines the amount of the allowance based on the best information available at the time, the allowance will need to be adjusted as circumstances change and assumptions are updated.Future adjustments to the allowance could significantly affect net income. 9 Table of Contents The following table sets forth information concerning the allocation of the allowance for loan losses by loan category at the dates indicated. At June30, 2007 2006 2005 Amount Percent of Loans in Each Category to Total Loans Amount Percent of Loans in Each Category to Total Loans Amount Percent of Loans in Each Category to Total Loans (Dollars in thousands) Real estate loans: One- to four-family loans $ 33 43.67 % $ 46 40.73 % $ 42 41.65 % Commercial real estate loans 407 39.06 257 38.65 146 46.33 Multi-family loans 24 5.67 12 6.81 3 1.48 Commercial loans 203 10.97 84 13.10 95 10.01 Consumer loans: Home equity loans — 0.41 1 0.47 — 0.22 Share loans — 0.22 — 0.24 — 0.31 Total $ 667 100.00 % $ 400 100.00 % $ 286 100.00 % The following table sets forth an analysis of the Bank’s allowance for loan losses during the periods indicated. Year Ended June30, 2007 2006 2005 (Dollars in thousands) Balance at beginning of period $ 400 $ 286 $ 236 Charge-offs — (13 ) — Provision for loan losses 267 127 50 Balance at end of period $ 667 $ 400 $ 286 Allowance for loan losses as a percent of total loans outstanding 0.80 % 0.52 % 0.54 % Allowance for loan losses as a percent of total nonperforming loans 0.94 % n/a n/a Ratio of net charge-offs to average loans outstanding 0.00 % 0.00 % 0.00 % Investment Securities The Bank has authority to invest in various types of securities, including mortgage-backed securities, United States Treasury obligations, securities of various federal agencies, government sponsored entities, and of state and municipal governments, certificates of deposit at federally-insured banks and savings institutions, certain bankers’ acceptances and federal funds.Any material deviations from the investment strategy requires approval by the Investment Committee.At June30, 2007, the Company did not hold any investment with an aggregate book value in excess of 10% of stockholders’ equity. The following table sets forth information relating to the amortized cost and fair value of the securities portfolio, all of which are classified as available-for-sale. 10 Table of Contents At June30, 2007 2006 2005 Amortized Cost Fair Value Amortized Cost Fair Value Amortized Cost Fair Value (In thousands) U.S. Government sponsored entities $ 7,000 $ 6,922 $ 11,996 $ 11,717 $ 16,311 $ 16,185 Mortgage-backed 932 907 1,148 1,101 2,011 2,038 Collateralized mortgage obligations 7,445 7,330 8,470 8,245 14,591 14,523 Corporate debt 436 436 500 455 500 496 Total $ 15,813 $ 15,595 $ 22,114 $ 21,518 $ 33,413 $ 33,242 The following table sets forth the amount of securities which mature during each of the periods indicated and the weighted average yields for each range of maturities at June30, 2007.The amounts reflect fair value of the securities at June30, 2007. Contractually Maturing Under 1 Year Weighted Average Yield 1-5 Years Weighted Average Yield 6-10 Years Weighted Average Yield Over 10 Years Weighted Average Yield Total (Dollars in thousands) U.S. Government sponsored entities(1) $ 1,986 3.69 % $ 4,936 4.10 % $ — — % $ — — % $ 6,922 Mortgage-backed — — 210 5.02 577 5.46 120 6.58 907 Collateralized mortgage obligations — — 45 6.14 4,865 4.83 2,420 4.43 7,330 Corporate debt — 436 5.34 — — 436 Total $ 1,986 3.69 % $ 5,191 4.15 % $ 5,878 4.93 % $ 2,540 4.53 % $ 15,595 (1) The weighted average yield reflects a tax-equivalent adjustment based on a marginal federal corporate tax rate of 34%. Mortgage-backed securities represent a participation interest in a pool of one- to four-family or multi-family mortgages.The mortgage originators use intermediaries (generally U.S. Government agencies and government-sponsored enterprises) to pool and repackage the participation interests in the form of securities, with investors receiving the principal and interest payments on the mortgages.Such U.S. Government agencies and government-sponsored enterprises guarantee the payment of principal and interest to investors. Mortgage-backed securities are typically issued with stated principal amounts, and the securities are backed by pools of mortgages that have loans with interest rates that are within a range and have varying maturities.The underlying pool of mortgages, i.e., fixed-rate or adjustable-rate, as well as prepayment risk, is passed on to the certificate holder.The life of a mortgage-backed pass-through security approximates the life of the underlying mortgages. The mortgage-backed securities consist of Government National Mortgage Association securities, Federal Home Loan Mortgage Corporation securities and Federal National Mortgage Association securities.The Government National Mortgage Association is a government agency within the Department of Housing and Urban Development that is intended to help finance government-assisted housing programs.Government National Mortgage Association securities are backed by loans insured by the Federal Housing Administration, or guaranteed by the Veterans Administration, and the timely payment of principal and interest on Government National Mortgage Association securities is guaranteed by the Government National Mortgage Association and backed by the full faith and credit of the U.S. Government.The Federal Home Loan Mortgage Corporation is a corporation chartered by the U.S. Government that issues participation certificates backed principally by conventional mortgage loans.The Federal Home Loan Mortgage Corporation guarantees the timely payment of interest and the ultimate return of principal on participation certificates.The Federal National Mortgage Association is a corporation chartered by the U.S. Congress with a mandate to establish a secondary market for mortgage 11 Table of Contents loans.The Federal National Mortgage Association guarantees the timely payment of principal and interest on Federal National Mortgage Association securities.Federal Home Loan Mortgage Corporation and Federal National Mortgage Association securities are not backed by the full faith and credit of the United States, but because the Federal Home Loan Mortgage Corporation and the Federal National Mortgage Association are U.S. Government-sponsored enterprises, these securities are considered to be among the highest quality investments with minimal credit risks. Mortgage-backed securities generally yield less than the loans underlying those securities because of their payment guarantees or credit enhancements that offer nominal credit risk.In addition, mortgage-backed securities are more liquid than individual mortgage loans and may be used to collateralize borrowings or other obligations of the Bank. The corporate bond held in the Bank’s securities portfolio is a floating-rate note with a rate of 4.66% at June 30, 2007, is AA-rated by Standard and Poor’s, and matures on April1, 2016.The Company evaluated the security and determined the decline in fair value is other than temporary, as it is below market by 13%, has been below market for over two years, and the Company does not intend to hold the security until it recovers.As a result, a $64,075 impairment charge was recorded in the fourth quarter of the fiscal year ending June 30, 2007. Sources of Funds General.Deposits are the primary source of funding for lending and other investment purposes.In addition to deposits, principal and interest payments on loans and mortgage-backed securities are a source of funds.Loan repayments are a relatively stable source of funds, while deposit inflows and outflows are significantly influenced by general interest rates and money market conditions.Borrowings may also be used on a short-term basis to compensate for reductions in the availability of funds from other sources and on a longer-term basis for general business purposes. Deposits.Deposits are attracted by the Bank principally from within its primary market area.Deposit account terms vary, with the principal differences being the minimum balance required, the time periods the funds must remain on deposit and the interest rate. The Bank obtains deposits primarily from residents of Illinois and northwest Indiana.The Bank has not solicited deposits from outside Illinois or paid fees to brokers to solicit funds for deposit. Interest rates paid, maturity terms, service fees and withdrawal penalties are established on a periodic basis.Management determines the rates and terms based on rates paid by competitors, the need for funds or liquidity, growth goals and federal and state regulations.The Bank attempts to control the flow of deposits by pricing its accounts to remain generally competitive with other financial institutions in its market area. 12 Table of Contents The following table shows the distribution of and certain other information relating to the Bank’s deposits by type as of the dates indicated. At June30, 2007 2006 2005 Amount Percent of Deposits Amount Percent of Deposits Amount Percent of Deposits (Dollars in thousands) Transaction accounts: Demand deposits Interest bearing $ 9,641 9.77 % $ 9,496 12.04 % $ 10,386 13.30 % Non-interest bearing 6,569 6.66 6,337 8.03 4,599 5.89 Savings deposits 27,618 27.99 30,237 38.32 31,915 40.86 Total transaction accounts 43,828 44.42 46,070 58.39 46,900 60.05 Certificate accounts: 1.00%–1.99 % 5 — 1,317 1.67 8,794 11.26 2.00%–2.99 % 2,699 2.74 8,551 10.84 16,278 20.84 3.00%–3.99 % 7,174 7.27 13,264 16.81 5,009 6.41 4.00%–4.99 % 18,033 18.27 9,310 11.80 1,126 1.44 5.00%–5.99 % 26,937 27.30 386 0.49 — — Total certificate accounts 54,848 55.58 32,828 41.61 31,207 39.95 Total deposits $ 98,676 100.00 % $ 78,898 100.00 % $ 78,107 100.00 % The following table sets forth the savings activities of the Bank during the periods indicated. Year Ended June30, 2007 2006 2005 (In thousands) Total deposits at beginning of period $ 78,898 $ 78,107 $ 77,522 Net deposits (withdrawals) 16,956 (561 ) (612 ) Interest credited 2,822 1,352 1,197 Total deposits at end of period $ 98,676 $ 78,898 $ 78,107 The following table shows the interest rate and maturity information for the Bank’s certificates of deposit at June30, 2007. Maturity Date Interest Rate One Year or Less 1-2 Years 2-3 Years Over 3 Years Total (In thousands) 1.00%-1.99 % $ 5 $ — $ — $ — $ 5 2.00%-2.99 % 2,699 — — — 2,699 3.00%-3.99 % 6,962 212 — — 7,174 4.00%-4.99 % 14,178 1,852 886 1,117 18,033 5.00%-5.99 % 26,456 — — 481 26,937 Total $ 50,300 $ 2,064 $ 886 $ 1,598 $ 54,848 As of June30, 2007, the aggregate amount of outstanding time certificates of deposit at the Bank in amounts greater than or equal to $100,000, was approximately $17.8million.The following table presents the maturity of these time certificates of deposit at such dates. 13 Table of Contents June30, 2007 (In thousands) 3 months or less $ 10,925 Over 3 months through 6 months 3,733 Over 6 months through 12 months 2,591 Over 12 months 552 $ 17,801 Borrowings.The Bank may obtain advances from the Federal Home Loan Bank of Chicago upon the security of the common stock it owns in that bank and certain of its residential mortgage loans and mortgage-backed and other investment securities, provided certain standards related to creditworthiness have been met.These advances are made under several credit programs, each of which has its own interest rate and range of maturities.Federal Home Loan Bank advances are generally available to meet seasonal and other withdrawals of deposit accounts and to permit increased lending. The following table shows certain information regarding the short-term borrowings of the Bank at or for the dates indicated: At or for the Year Ended June30, 2007 2006 2005 (Dollars in thousands) Federal Home Loan Bank open line of credit: Average balance outstanding $ — $ — $ 1,145 Maximum amount outstanding at any month-end during the period — — 2,000 Balance outstanding at end of period — — — Average interest rate during the period N/A N/A 4.89 % Weighted average interest rate at end of period N/A N/A — At June30, 2007 and 2006, the Bank had no outstanding advances from the Federal Home Loan Bank. Subsidiaries The Company’s only subsidiary is Royal Savings Bank.The Bank does not currently have any subsidiaries. Total Employees The Bank had 47 equivalent full-time employees at June30, 2007.None of these employees are represented by a collective bargaining agreement, and the Bank believes that it enjoys good relations with its personnel. 14 Table of Contents SUPERVISION AND REGULATION The following is a summary of material provisions of the statutes and regulations applicable to the Bank and the Company.These summaries are not intended to be a complete explanation of such statutes and regulations and their effect on us and are qualified in their entirety by reference to the actual statutes and regulations.Also, these statutes and regulations are likely to change in the future, and we cannot predict what effect these changes, if made, will have on our operations.Finally, please remember that the supervision, regulation and examination of banks and bank holding companies by bank regulatory agencies are intended primarily for the protection of depositors rather than stockholders of banks and bank holding companies. Bank Holding Company Regulation General.Royal Financial is a bank holding company within the meaning of the Bank Holding Company Act of 1956, as amended, or the BHC Act.A bank holding company registered in accordance with the BHC Act is regulated by and subject to the supervision of the Federal Reserve Board and is required to file with the Federal Reserve Board periodic reports and such other information as may be required.The Federal Reserve Board has the authority to conduct examinations of bank holding companies as well.The Federal Reserve Board has the authority to issue orders to bank holding companies to cease and desist from unsound banking practices and violations of conditions imposed by, or violations of agreements with, the Federal Reserve Board. Because the Bank is chartered under Illinois law, the Company is also subject, as a savings bank holding company, to examination and regulation by the Illinois Department of Financial and Professional Regulation, or IDFPR, under the Illinois Savings Bank Act. The BHC Act - Acquisitions and Permissible Activities.The BHC Act requires the prior approval of the Federal Reserve Board for a bank holding company to: · engage in certain nonbanking activities; · acquire direct or indirect ownership or control of more than 5% of any class of the voting shares of any bank, bank holding company or savings association; · increase any such nonmajority ownership or control of any bank, bank holding company or savings association; or · merge or consolidate with any bank holding company. Federal law generally authorizes bank holding companies to acquire banks located in any state, subject to certain state-imposed age and deposit concentration limits, and also generally authorizes interstate bank holding company and bank mergers and, to a lesser extent, interstate branching. A bank holding company may only engage in and own shares of companies engaged in certain nonbanking activities the Federal Reserve Board has determined to be so closely related to banking or managing or controlling banks as to be a proper incidental business.A bank holding company that elects to become a financial holding company may engage in a broader range of activities than is permissible for a traditional bank holding company.In order to qualify for this election, all of the depository institution subsidiaries of the bank holding company must be well capitalized and well managed, as defined under Federal Reserve Board regulations, and all such subsidiaries must have achieved a rating of “satisfactory” or better with respect to meeting community credit needs.At this time, the Company has not elected to become a financial holding company and has no immediate plans to do so. 15 Table of Contents Interstate Banking and Branching Legislation.Under the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, or Interstate Banking Act, bank holding companies are allowed to acquire banks across state lines subject to various requirements of the Federal Reserve Board.In addition, under the Interstate Banking Act, banks are permitted, under some circumstances, to merge with one another across state lines and, as a result, create a main bank with branches in separate states.After establishing branches in a state through an interstate merger transaction, a bank may establish and acquire additional branches at any location in the state where any bank involved in the interstate merger could have established or acquired branches under applicable federal and state law. Capital Requirements.The Federal Reserve Board has adopted requirements for assessing the capital adequacy of bank holding companies.Bank holding companies with consolidated assets of more than $500 million are required to comply with the Federal Reserve Board’s capital guidelines on risk-based capital.Bank holding companies that are below this threshold and otherwise qualify as “small bank holding companies” under applicable regulations need not comply with the Federal Reserve Board’s risk-based capital guidelines on a consolidated basis.Because the Company qualifies as a small bank holding company it is not required to comply with the Federal Reserve Board’s risk-based capital requirements.Instead, the Company must comply with the Federal Reserve Board’s Small Bank Holding Company Policy Statement (“Policy Statement”), which requires the Company to maintain a certain debt to equity ratio.Insured depository subsidiaries of the Company are also expected to be well capitalized. Ownership Limitations.The Change in Bank Control Act prohibits a person or group of persons from acquiring “control” of a depository institution or a bank holding company unless the appropriate federal banking agency has been given prior notice and public notice has been provided.“Control” is generally defined under this act as ownership of 25% or more of any class of voting stock.In addition, the acquisition of 10% or more of a class of voting stock of a depository institution or a bank holding company by a person may require the prior regulatory approval of the Federal Reserve Board.Furthermore, any company, as that term is broadly defined in the BHC Act, would be required to obtain the approval of the Federal Reserve Board before acquiring 25% (5% in the case of an acquirer that is a bank holding company) or more of any class of voting securities of a depository institution or a bank holding company, or such lesser percentage as the Federal Reserve Board deems to constitute a “controlling influence.” In addition, under the Savings Bank Act, any person who acquires more than 10% of the Company’s stock may be required to obtain the prior approval of the IDFPR. Bank Holding Company Dividends.Bank holding companies operating under the Federal Reserve Board’s Small Bank Holding Company Policy Statement may not pay dividends unless (i)the bank holding company’s debt to equity ratio is at or below 1.0:1, (ii)the dividends are reasonable in amount, (iii)the dividends do not adversely affect the ability of the bank holding company to service its debt in an orderly manner, (iv)the dividends do not adversely affect the ability of the holding company’s subsidiary banks to be well capitalized, (v)the bank holding company is considered to be “well managed” by the Federal Reserve Board, and (vi)during a specified time period, there have been no supervisory actions taken or pending against the bank holding company or any subsidiary bank. Bank Holding Company Support of Subsidiary Banks.Under Federal Reserve Board policy, a bank holding company is expected to act as a source of financial and managerial strength to each of its subsidiary banks and to commit resources to their support.This support may be required at times when the bank holding company may not have the resources to provide it.Similarly, under the cross-guarantee provisions of the Federal Deposit Insurance Act, or FDIA, the FDIC can hold any FDIC-insured depository institution liable for any loss suffered or anticipated by the FDIC in connection with: 16 Table of Contents · the “default” of a commonly controlled FDIC-insured depository institution; or · any assistance provided by the FDIC to a commonly controlled FDIC–insured deposited institution “in danger of default.” The Sarbanes-Oxley Act.The Sarbanes-Oxley Act of 2002, or Sarbanes-Oxley, implements a broad range of corporate governance and accounting measures for public companies (including publicly held bank holding companies such as the Company) designed to promote honesty and transparency in corporate America.Sarbanes-Oxley’s principal provisions provide for and include, among other things:(i)the creation of an independent accounting oversight board; (ii)auditor independence provisions that restrict non-audit services that accountants may provide to their audit clients; (iii)additional corporate governance and responsibility measures, including the requirement that the chief executive officer and chief financial officer of a public company certify financial statements; (iv)the forfeiture of bonuses or other incentive-based compensation and profits from the sale of an issuer’s securities by directors and senior officers in the twelve-month period following initial publication of any financial statements that later require restatement; (v)an increase in the oversight of, and enhancement of certain requirements relating to, audit committees of public companies and how they interact with the company’s independent auditors; (vi)requirements that audit committee members must be independent and are barred from accepting consulting, advisory or other compensatory fees from the issuer; (vii)requirements that companies disclose whether at least one member of the audit committee is a “financial expert” (as such term is defined by the SEC); (viii)expanded disclosure requirements for corporate insiders, including accelerated reporting of stock transactions by insiders and a prohibition on insider trading during pension blackout periods; (ix)a prohibition on personal loans to directors and officers, except certain loans made by insured financial institutions on nonpreferential terms and in compliance with other bank regulatory requirements; (x)disclosure of a code of ethics and filing a Form 8-K for a change or waiver of such code; and (xi)a range of enhanced penalties for fraud and other violations. Bank Regulation General.The Bank is an Illinois-chartered savings bank.Its operations are subject to federal and state laws applicable to commercial banks and to extensive regulation, supervision and examination by the IDFPR, as well as by the FDIC, as its primary federal regulator and insurer of deposits.TheBank is a member of the Federal Home Loan Bank of Chicago, or FHLB.The Federal Deposit Insurance Act, or FDIA, requires prior FDIC approval for any merger or consolidation by or with another depository institution, as well as for the establishment or relocation of any bank or branch office.The FDIA also gives the FDIC the power to issue cease-and-desist orders.A cease-and-desist order could either prohibit a bank from engaging in certain unsafe and unsound bank activities or could require a bank to take certain affirmative action.The FDIC also supervises compliance with the federal laws and regulations that, in addition to several other mandates, place restrictions on loans by FDIC-insured banks to an executive officer, director or principal stockholder of the bank, the bank holding company which owns the bank, and any subsidiary of such bank holding company.The FDIC also examines the Bank for its compliance with statutes that restrict and, in some cases, prohibit certain transactions between a bank and its affiliates. In addition, the Bank is subject to restrictions with respect to: · the nature and amount of securities in which it may invest; · the amount of investment in the bank’s premises; and · the manner in and extent to which it may borrow money. 17 Table of Contents Furthermore, all banks are affected by the credit policies of the Federal Reserve Board, which regulate the national supply of bank credit.Such regulation influences overall growth of bank loans, investments, and deposits and may also affect interest rates charged on loans and paid on deposits.The Federal Reserve Board’s monetary policies have had a significant effect on the operating results of commercial banks in the past, and we expect this influence to continue in the future. Capital Requirements.Under the Illinois Savings Bank Act and the implementing regulations of the IDFPR, an Illinois savings bank must maintain a minimum capital at a level not less than that required to maintain insurance of deposits by the FDIC.The IDFPR has the authority to require an Illinois savings bank to maintain a higher level of capital if deemed necessary based on the savings bank’s financial condition, history, management or earnings prospects. Bank regulatory agencies have adopted risk-based capital guidelines applicable to financial institutions.These guidelines establish required levels of capital that are monitored by certain ratios.Capital is divided into two components:Tier 1 capital, which includes common stock, non-withdrawable accounts and pledged deposits meeting certain criteria, additional paid-in capital, retained earnings and certain types of perpetual preferred stock, less certain items including, certain intangible assets, serving rights and certain credit-enhancing interest-only strips; and Tier2 capital, which includes, among other things, perpetual preferred stock, subordinated debt, limited amounts of unrealized gains on marketable equity securities, and the allowance for loan losses.These components of capital are compared to both total assets as reported on the balance sheet and assets that have been adjusted to compensate for associated risk to the organization. Under the FDIC’s capital requirements for insured banks, a bank is considered well capitalized for regulatory purposes if it has a total risk-based capital of 10% or greater; has Tier1 risk-based capital of 6% or greater; has a leverage ratio of 5% or greater; and is not subject to any written agreement, order, capital directive or prompt corrective action directive. Lending Restriction.The Bank is prohibited by the Illinois Savings Bank Act from making secured or unsecured loans for business, commercial or agricultural purposes representing, in the aggregate, an amount in excess of 15% of its total assets, unless the IDFPR authorizes a higher percentage limit for those loans upon the request of an institution. The Bank is also subject to a loans-to-one-borrower limitation.Under the Illinois Savings Bank Act, the total loans and extensions of credit by the Bank to any one person outstanding at one time must not exceed the greater of 25% of the Bank’s total capital plus general loan loss reserves, or $500,000.In addition, the Bank may make loans in an amount equal to an additional 10% of the Bank’s capital plus general loan loss reserves if secured by readily marketable collateral. Transactions with Affiliates.The Bank is subject to laws and regulations restricting or limiting transactions between a bank and an affiliated company, including a parent bank holding company.Specifically, the Bank is subject to certain restrictions on loans to affiliated companies, on investments in the stock or securities of affiliated companies, on the taking of such stock or securities as collateral for loans to any borrower, and on the issuance of a guarantee or letter of credit on their behalf.Among other things, these restrictions limit the amount of such transactions, require collateral in prescribed amounts for extensions of credit, prohibit the purchase of low quality assets and require that the terms of such transactions be substantially equivalent to terms of similar transactions with nonaffiliates.Generally, the Bank is limited in its extensions of credit to any affiliate to 10% of its capital and in its extensions of credit to all affiliates to 20% of its capital. 18 Table of Contents Dividends.Under the Illinois Savings Bank Act, the Bank may declare dividends only when its total capital is greater than that required by the Illinois Savings Bank Act.In general, dividends may be paid by the Bank out of its net profits.The written approval of the IDFPR must be obtained, however, before a savings bank may declare dividends in excess of its net profits in any year.Finally, the Bank will be unable to pay dividends in an amount which would reduce its capital below the greater of (i)the amount required by FDIC capital regulations or otherwise specified by the FDIC, (ii)the amount required by the IDFPR or (iii)the amount required for the liquidation account established by the Bank in connection with the Bank’s conversion to stock form.The IDFPR and the FDIC also have the authority to prohibit the payment of any dividends by the Bank if the IDFPR or the FDIC determines that the distribution would constitute an unsafe or unsound practice. Federal Reserve Board.The Bank is subject to Federal Reserve Board regulations requiring depository institutions to maintain non-interest-earning reserves against their transaction accounts (primarily NOW and regular checking accounts).The Federal Reserve Board regulations generally require 3% reserves on the first $45.8 million of transaction accounts plus 10% on the remainder.The first $8.5 million of otherwise reservable balances (subject to adjustments by the Federal Reserve Board) are exempted from the reserve requirements.The Bank is in compliance with this requirement. Federal Home Loan Bank System.The Bank is a member of the FHLB.Each FHLB is funded primarily from proceeds derived from the sale of consolidated obligations of the Federal Home Loan Bank System.Each FHLB makes loans to members (i.e., advances) in accordance with policies and procedures established by the Board of Directors of the Federal Home Loan Bank. As a member, the Bank is required to purchase and maintain stock in the FHLB in an amount equal to at least 1% of its aggregate unpaid residential mortgage loans or similar obligations at the beginning of each year.At June30, 2007, the Bank had $341,000 in FHLB stock, which was in compliance with this requirement.At June30, 2007, the Bank had no FHLB advances outstanding. Illinois Banking System.The IDFPR and the FDIC have extensive enforcement authority over Illinois-chartered savings banks, such as the Bank.This enforcement authority includes, among other things, the ability to issue cease-and-desist or removal orders, to assess civil money penalties and to initiate injunctive actions.In general, these enforcement actions may be initiated for violations of laws and regulations and unsafe and unsound practices.The IDFPR has established a schedule for the assessment of “supervisory fees” upon all Illinois savings banks to fund the operation of the IDFPR.These supervisory fees are computed on the basis of each savings bank’s total assets (including consolidated subsidiaries) and are payable at the end of each calendar quarter.A schedule of fees has also been established for certain filings made by Illinois savings banks with the IDFPR.The IDFPR also assesses fees for examinations conducted by the IDFPR’s staff, based upon the number of hours spent by the staff performing the examination. Standards for Safety and Soundness.The FDIA, as amended by the Federal Deposit Insurance Corporation Improvements Act of 1991, or the FDICIA, and the Riegle Community Development and Regulatory Improvement Act of 1994, requires the FDIC, together with the other federal bank regulatory agencies, to prescribe standards of safety and soundness, by regulations or guidelines, relating generally to operations and management, asset growth, asset quality, earnings, stock valuation, and compensation.The FDIC and the other federal bank regulatory agencies have adopted a set of guidelines prescribing safety and soundness standards under FDICIA.The guidelines establish general standards relating to internal controls and information systems, internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth, and compensation, fees and benefits.In general, the guidelines require appropriate systems and practices to identify and manage the risks and exposures specified in the guidelines.The guidelines prohibit excessive compensation as an unsafe and unsound 19 Table of Contents practice and describe compensation as excessive when the amounts paid are unreasonable or disproportionate to the services performed by an executive officer, employee, director or principal stockholder.In addition, the FDIC adopted regulations that authorize, but do not require, the FDIC to order an institution that has been given notice by the FDIC that it is not satisfying the safety and soundness guidelines to submit a compliance plan.If, after being so notified, an institution fails to submit an acceptable compliance plan or fails in any material respect to implement an accepted compliance plan, the FDIC must issue an order directing action to correct the deficiency and may issue an order directing other actions of the types to which an undercapitalized institution is subject under the “prompt corrective action” provisions of FDICIA discussed below.If an institution fails to comply with such an order, the FDIC may seek to enforce its order in judicial proceedings and to impose civil money penalties.The FDIC and the other federal bank regulatory agencies have also proposed guidelines for asset quality and earning standards. Prompt Corrective Action.FDICIA requires the federal banking regulators, including the Federal Reserve Board and the FDIC, to take prompt corrective action with respect to depository institutions that fall below minimum capital standards and prohibits any depository institution from making any capital distribution that would cause it to be undercapitalized.Institutions that are not adequately capitalized may be subject to a variety of supervisory actions, including restrictions on growth, investment activities, capital distributions and affiliate transactions, and will be required to submit a capital restoration plan that, to be accepted by the regulators, must be guaranteed in part by any company having control of the institution (for example, the company or a stockholder controlling the company).In other respects, FDICIA provides for enhanced supervisory authority, including greater authority for the appointment of a conservator or receiver for critically under-capitalized institutions.The capital-based prompt corrective action provisions of FDICIA and its implementing regulations apply to FDIC-insured depository institutions.However, federal banking agencies have indicated that, in regulating bank holding companies, the agencies may take appropriate action at the holding company level based on their assessment of the effectiveness of supervisory actions imposed upon subsidiary insured depository institutions under the prompt corrective action provisions of FDICIA. As of June30, 2007, the Company and the Bank had capital in excess of the requirements for a “well-capitalized” institution under the prompt corrective action provisions of FDICIA. FDIC Deposit Insurance.As an FDIC-insured institution, the Bank is required to pay deposit insurance premiums based on the risk it poses to the Deposit Insurance Fund.The FDIC has authority to raise or lower assessment rates on insured deposits in order to achieve required revenue ratios in the insurance fund and to impose special additional assessments.To determine an institution’s assessment rate, each insured bank is placed in one of four risk categories using a two-step process based on capital and supervisory information.First, each insured bank is assigned to one of the following three capital groups:“well capitalized,” “adequately capitalized,” or “undercapitalized.”Each institution is then assigned one of three supervisory ratings:“A” (institutions with minor weaknesses), “B” (institutions that demonstrate weaknesses which, if not corrected, could result in significant deterioration of the institution) and “C” (institutions that pose a substantial probability of loss to the Deposit Insurance Fund unless effective corrective action is taken).Banks classified as strongest by the FDIC are subject to the lowest insurance assessment rate; banks classified as weakest by the FDIC are subject to the highest insurance assessment rate.Deposit insurance may be terminated by the FDIC upon a finding that an institution has engaged in an unsafe or unsound practice, is in an unsafe or unsound condition to continue operations or has violated any applicable law, regulation, rule, order or condition imposed by the FDIC.The management of the Company does not know of any practice, condition or violation that might lead to termination of the deposit insurance of the Bank. 20 Table of Contents Community Reinvestment.Under the Community Reinvestment Act, or the CRA, a financial institution has a continuing and affirmative obligation to help meet the credit needs of its entire community, including low- and moderate-income neighborhoods.The CRA does not establish specific lending requirements or programs for financial institutions, or limit an institution’s discretion to develop the types of products and services that it believes are best suited to its particular community.However, institutions are rated on their performance in meeting the needs of their communities.Performance is tested in three areas: · lending, to evaluate the institution’s record of making loans in its assessment areas; · investment, to evaluate the institution’s record of investing in community development projects, affordable housing, and programs benefiting low- or moderate-income individuals and business; and · service, to evaluate the institution’s delivery of services through its branches, ATMs and other offices. The CRA requires each federal banking agency, in connection with its examination of a financial institution, to assess and assign one of four ratings to the institution’s record of meeting the credit needs of its community and to take such record into account in its evaluation of certain applications by the institution, including applications for charters, branches and other deposit facilities, relocations, mergers, consolidations, acquisitions of assets or assumptions of liabilities, and savings and loan holding company acquisitions.The CRA also requires that all institutions make public disclosure of their CRA ratings. The Bank was assigned a “satisfactory” rating in July2003 as a result of its last CRA examination. Bank Secrecy Act and PATRIOT Act.Under the Bank Secrecy Act, a financial institution is required to have systems in place to detect certain transactions, based on the size and nature of the transaction.Financial institutions are generally required to report cash transactions involving more than $10,000 to the United States Treasury.In addition, financial institutions are required to file suspicious activity reports for transactions that involve more than $5,000 and that the financial institution knows, suspects or has reason to suspect involves illegal funds, is designed to evade the requirements of the Bank Secrecy Act or has no lawful purpose. The Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, or the PATRIOT Act, contains anti-money laundering and financial transparency laws, as well as enhanced information collection tools and enforcement mechanisms for the U.S. government.PATRIOT Act provisions include the following:standards for verifying customer identification when opening accounts; rules to promote cooperation among financial institutions, regulators, and law enforcement; and due diligence requirements for financial institutions that administer, maintain, or manage certain bank accounts. The Bank is subject to Bank Secrecy Act and PATRIOT Act requirements.Bank regulators carefully review an institution’s compliance with these requirements when examining an institution and consider the institution’s compliance when evaluating an application submitted by an institution.Bank regulators may require an institution to take various actions to ensure that it is meeting the requirements of these acts. Compliance with Consumer Protection Laws.The Bank is subject to many federal consumer protection statutes and regulations including the CRA, the Truth in Lending Act, the Truth in Savings 21 Table of Contents Act, the Equal Credit Opportunity Act, the Fair Housing Act, the Real Estate Settlement Procedures Act and the Home Mortgage Disclosure Act.Among other things, these acts: · require banks to meet the credit needs of their communities; · require banks to disclose credit terms in meaningful and consistent ways; · prohibit discrimination against an applicant in any consumer or business credit transaction; · prohibit discrimination in housing-related lending activities; · require banks to collect and report applicant and borrower data regarding loans for home purchases or improvement projects; · require lenders to provide borrowers with information regarding the nature and cost of real estate settlements; · prohibit certain lending practices and limit escrow account amounts with respect to real estate transactions; and · prescribe possible penalties for violations of the requirements of consumer protection statutes and regulations. Enforcement Actions.Federal and state statutes and regulations provide financial institution regulatory agencies with great flexibility to undertake an enforcement action against an institution that fails to comply with regulatory requirements, particularly capital requirements.Possible enforcement actions range from the imposition of a capital plan and capital directive to civil money penalties, cease-and-desist orders, receivership, conservatorship or the termination of deposit insurance. ITEM 2.DESCRIPTION OF
